Citation Nr: 1719952	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  07-38 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for the residuals of a head injury.

2. Entitlement to service connection for eyesight problems, to include as secondary to the residuals of a head injury.

3. Entitlement to service connection for a scar on the left side of the head, to include as secondary to the residuals of a head injury.

4. Entitlement to service connection for headaches, to include as secondary to the residuals of a head injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.

These matters come before the Board of Veterans' Appeals (Board) from July 2007 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  The Board previously remanded these matters in October 2011, July 2012, November 2013, March 2016 and September 2016.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ) in April 2012.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have residuals of a head injury caused or aggravated by his service.

2. The Veteran does not have eyesight problems caused or aggravated by his service or caused or aggravated by a service-connected disability.

3. The Veteran does not have a scar on the left side of the head caused or aggravated by his service or caused or aggravated by a service-connected disability.

4. The Veteran does not have headaches caused or aggravated by his service or caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. Residuals of a head injury were not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. Eyesight problems were not incurred in or aggravated by the Veteran's active service or as secondary to a service-connected disability.  38  U.S.C.A. §§ 1110, 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.358, 3.361 (2016).

3. A scar on the left side of the head was not incurred in or aggravated by the Veteran's active service or as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

4. A headache disability was not incurred in or aggravated by the Veteran's active service or as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in April 2007 and December 2007.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, a hearing was held, proper notice for VA examination was sent, VA examinations, supplemental VA examiner opinions and additional private and VA medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in March 2007 and July 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate these claims has been obtained.

II.	Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154(a).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Residuals of a Head Injury

The Veteran's service treatment records do not include diagnoses or treatment for a head injury or residuals of a head injury.  The report of a separation examination conducted in April 1962 shows that clinical evaluation of the head, face neck and scalp were normal.  Neurologic and psychiatric evaluations were also normal.  In the report of medical history given by the Veteran at the time of separation, he denied having frequent or severe headaches, dizziness or fainting spells.  He also denied a history of epilepsy, loss of memory and amnesia.  

There is no evidence that this disability was manifest within a year of separation from service.  In addition, the earliest treatment for a head injury was in August 2001.  Several days later following a motorcycle accident, the Veteran went to the VA hospital after becoming unresponsive.  Upon examination, the CAT scan was reported as normal and there was a positive drug screen for cannabis.  At this time the physician noted that the Veteran seemed to feign some of his symptoms and was initially a poor historian but then seemed to remember things well.

In December 2001, the Veteran saw his VA psychiatry clinician.  The Veteran stated he had a motorcycle accident which caused his cognitive dysfunction, but did not recall being treated in a private hospital.  The clinician stated that it was never confirmed that the Veteran had a head injury and no records could be found that he had been in a hospital prior to being admitted to the VA in August 2001.  The clinician opined that it was not too probable, but possible, that the Veteran had some unusual street drugs that caused personality change, ataxia and delirium.

In June 2002, the Veteran saw his VA physician for a neurology consult.  It was noted that there was a history of a motorcycle accident in August 2001, but that when the Veteran was evaluated two days later, there were no apparent obvious external signs of a closed head injury.  The Veteran stated that he was unaware of any other head injuries.

In December 2005, the Veteran saw his VA physician for a brain MRI.  The physician noted a history of a closed head injury three years prior and recent cognitive deficits.  The physician also took note of an MRI from June 2000, which reported findings consistent with an old large infarct in the distribution of the right middle cerebral artery and dilatation of the right lateral ventricle.  Upon examination, the MRI showed an increased loss of brain tissue in the right temporal lobe extending into the right posterior parietal region in the area that was previously identified as undergoing an ischemic infarct involving the right total cerebral artery.  The physician opined that this was an evolution of the original infarct.

In December 2005, the Veteran's sister spoke with the Veteran's VA physician.  The Veteran's sister detailed the Veteran's history of drug and alcohol abuse and said that the Veteran was a "good actor."  The Veteran's sister further said that the Veteran had "charmed the nurses and told the doctor that everything was fine."  

In June 2006, the Veteran's temporary guardian spoke with the Veteran's VA psychiatrist.  The Veteran's guardian stated that he picked up the Veteran's motorcycle in 2001, and it was very clear that there were no scratches on it and that the Veteran had not been in a motorcycle accident.  The Veteran's guardian stated that the Veteran was flashing a wad of money around in 1996 or 1998, when he was robbed after being beaten on the head with a pipe.

In March 2007, the Veteran was afforded a VA examination for mental disorders (except PTSD and eating disorders), to determine the Veteran's competency.  The examiner opined that the Veteran was competent to handle his own funds for VA purposes.    

In March 2007, the Veteran saw his VA psychiatrist for bipolar disorder, dementia related to head trauma and marijuana abuse in early remission.  The psychiatrist noted that the Veteran's thought processes were consistent with dementia.  The psychiatrist took note of a previous neuropsychological report which showed that the Veteran had dementia with uncertain etiology.

In March 2007, the Veteran submitted a buddy statement from B.M., a fellow veteran who served with him.  B.M. stated that he was aware of the head injury the Veteran sustained during service in 1962.  B.M. said that he was contacted by the Veteran within a few weeks after the Veteran fell and hit the blade of a D9 Caterpillar.  The Veteran told B.M. that he went to a hospital or clinic at that time due to a major cut and injury to his head.

In March 2007, the Veteran saw his private psychologist for his head injury claim.  The psychologist stated that it appeared the Veteran had a prior stroke or strokes with documented white matter lesions, which appeared to support the diagnosis of dementia.  The psychologist also stated that there was no documentation or other clinical support for an assumption of a mild traumatic brain injury.  In addition, the psychologist said that regarding a head injury, there was no documentation of the Veteran ever sustaining a concussive episode.  The Veteran and his guardian stated that there may never have been a concussive episode and that it may have been a ruse to cover up the symptoms of an episode of substance abuse associated with riding his motorcycle.  The psychologist noted a history of poly substance abuse and the possibility of the use of hallucinogens.

In May 2007, the Veteran submitted a statement for his head injury claim.  The Veteran stated that he had total occupational impairment because of an onset of dementia which was due to a head injury during service in 1962.  The Veteran said that the records that proved the injury dates and damage were located in Kansas City, but that they were destroyed by a fire in the VA facility.

In December 2007, the Veteran submitted a buddy statement from his sister, M.C., regarding his head injury claim.  M.C. stated she remembered the Veteran writing home in 1962, that while he was a driver for a D9 Caterpillar, he slipped off and hit his head on the edge of the blade.  The Veteran told M.C. that he was knocked unconscious and suffered a concussion, with a cut on the left side of his head which required 10-15 stitches.  The Veteran also stated that he was hospitalized for about a week.  M.C. described how the Veteran had to take emergency leave in February 1962, and that he needed a lot of assistance getting around.  M.C. said that the Veteran told her when he returned to active duty, he had problems with his eyesight and headaches and that he was now very short tempered, and could not handle stress very well.

In September 2011, the Veteran's representative submitted an appellate brief in support of the Veteran's claims.  The representative stated that the Veteran fell off a D9 Caterpillar, struck his head on the blade and was knocked unconscious.  The representative stated that the Veteran recalled waking up in the hospital with 10-15 stitches on the left side of his head, and as a result of this injury, suffered from eyesight problems, frequent headaches, inability to run as fast as he could before, shorter temper, hearing problems, inability to handle stress, and a diagnosis of dementia.

In July 2014, the Veteran was afforded a traumatic brain injury VA examination for his head injury claim.  The Veteran stated that due to a head injury he incurred while in service, his left arm did not work well.  The Veteran also stated that he was hit in the head with a lead pipe after separating from service, and reported a stroke four years earlier, due to his diabetes.  Upon examination, the Veteran's motor activity was not normal but the examiner found that those abnormalities were related to the stroke and not a head injury.  The examiner opined that the injury claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the service treatment records did not have any information about a closed head injury or a scalp laceration while in service.  The examiner also said that the Veteran initially told him during the interview that he injured the left side of his head when he fell during service, and that the scar was from that fall.  Later in the interview, the Veteran stated that his left arm stopped working well four years ago.  The examiner stated that records showed a stroke diagnosis in 2002 as well as a motorcycle accident in August 2001, where a CT scan of the Veteran's head was normal.  The examiner said that one year later, a brain MRI showed an old infarct on the right side of the brain.  The examiner stated that head trauma did not usually cause a stroke and so the stroke occurred between August 2001 and June 2002.  Therefore, the examiner reasoned that the right sided stroke was responsible for the left arm dysfunction.  The examiner further explained that a head injury with damage to the left side of the brain would not result in left sided dysfunction in the extremities.  

Overall, the examiner stated that there were inconsistencies between the history of what the Veteran did and did not provide and the documentation in the medical records.  The examiner opined that it was at least as likely as not that the current deficits were due to insults to the brain from head injuries caused by the pipe, motorcycle accident and stroke, which occurred after the Veteran separated from service.

In July 2014, the Veteran was also afforded a mental disorders (other than PTSD and eating disorders) VA examination for his head injury claim.  The examiner noted a diagnosis of major neurocognitive disorder, moderate, without behavioral disturbances, and stated that the etiology was unknown.  The examiner stated that records indicated a possible history of traumatic brain injury in service, loss of consciousness associated with a motorcycle accident and a possible stroke.  Upon examination, the examiner did not find a diagnosis of traumatic brain injury.

Thus, there is no credible lay evidence or competent medical evidence linking the Veteran's head injury to service.  The Board also considered the lay statements offered in support of the Veteran's claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. 362.  He is also competent to report symptoms of his condition.  Layno, 6 Vet. App. 465, 469-71.  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr, 21 Vet. App. 303.  Thereby, the Veteran is not competent to definitively state the cause of his current disability.  The Board finds that the records contemporaneous to service are more credible than the Veteran's inconsistent statements made over 30 years later for compensation purposes.  Thus, the Board affords more probative weight to the VA examiners' opinions, when viewed together, than the Veteran's own contentions, and there are no medical opinions to the contrary.  

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that shows that the Veteran's head injury was incurred in service or manifest within a year after service, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for residuals of a head injury is not warranted.

Eyesight Problems, to Include as Secondary to the Residuals of a Head Injury

The Veteran's service treatment records do not include diagnoses or treatment for eyesight problems, to include as secondary to the residuals of a head injury.  There is no evidence that the disorder was manifest within a year of separation from service.   In May 2003, the Veteran saw his VA physician for an eye exam.  The Veteran complained that his eyes were burning and tearing.  The physician noted that the Veteran wore reading glasses only, and that he was diagnosed with diabetes two to three years prior.  The Veteran's vision distance without prescription was 20/25 for both eyes.  The physician stated that there was no history of ocular trauma, and found no diabetic retinopathy.  The Veteran was diagnosed with dry eye syndrome for both eyes.  In addition, in May 2004, the Veteran saw his VA physician for an eye exam as a follow up for his diabetes.  The physician noted no diabetic retinopathy and gave a dry eye syndrome diagnosis for both eyes.  

In March 2007, the Veteran submitted a buddy statement from his sister, M.C.  The Veteran's sister stated that he told her about his head injury in 1962 after falling off a D9 Caterpillar.  M.C. further stated that following this injury, the Veteran had problems with his eyesight, had headaches, was short tempered, and could not handle stress well.

In February 2008, the Veteran submitted a statement in support of his claim.  The Veteran said that he received continual care for eyesight, scar and headaches disabilities.  In September 2011, the Veteran's representative submitted an appellate brief for the Veteran's claims.  The Veteran's representative contended that following the Veteran's claimed injury in service, the Veteran suffered from eyesight problems, frequent headaches, inability to run as fast as he could before, short temper, hearing problems, inability to handle stress and a dementia diagnosis.  

In December 2015, the Veteran saw his VA physician for a diabetic eye exam.  The physician noted a history of cataracts in both eyes.  The Veteran's vision distance without prescription was 20/150 for the right eye and 20/40 for the left eye.  The physician recommended cataract surgery at this time.

Thus, there is no credible lay evidence or competent medical evidence linking the Veteran's eyesight problems to service.  As the Board has concluded that service connection is not warranted for a head injury, and as there are no service-connected disabilities, there can be no secondary service connection for eyesight problems, and service connection on a secondary basis must be denied due to lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).
 
The Board also considered the lay statements offered in support of the Veteran's claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. 362.  He is also competent to report symptoms of his condition.  Layno, 6 Vet. App. 465, 469-71.  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr, 21 Vet. App. 303.  The Board notes that there is no medical opinion that purports to relate eyesight problems to service.  The only evidence in support of such a relationship comes from the Veteran's lay statements.  There is also no medical opinion that purports to relate eyesight problems to a service connected disability either through causation or aggravation.  Again, the Veteran's lay assertions are the only evidence in favor of such a relationship.  The Board finds that the records contemporaneous to service are more credible than the Veteran's inconsistent statements made over 30 years later for compensation purposes.  Thus, the Board affords more probative weight to the medical evidence available, as the Veteran is not competent to definitively state the cause of his current eyesight problems.  

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that shows that the Veteran's eyesight problems was incurred in service, manifest within a year after service, or was caused by or aggravated by his head injury disability, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for eyesight problems, to include as secondary to the residuals of a head injury is not warranted.

Scar on the Left Side of the Head, to Include as Secondary to the Residuals of a Head Injury

The Veteran's service treatment records do not include diagnoses or treatment for a scar on the left side of the head, to include as secondary to the residuals of a head injury.  There is no evidence that the disorder was manifest within a year of separation from service.   In March 2007, the Veteran submitted a buddy statement from his sister, M.C.  The Veteran's sister stated that he told her about his head injury in 1962, after falling off a D9 Caterpillar.  M.C. stated that this injury caused a cut on the left side of the Veteran's head, which required 10-15 stitches.

In February 2008, the Veteran submitted a statement in support of his claims.  The Veteran said that he received continual care for eyesight, scar and headaches disabilities.  In September 2011, the Veteran's representative submitted an appellate brief for the Veteran's claims.  The Veteran's representative contended that following the Veteran's claimed injury in service, the Veteran woke up in a hospital with 10-15 stiches on the left side of his head.  

In July 2014, the Veteran was afforded a traumatic brain injury VA examination.  Upon examination, the examiner noted a scar on the left side of the top of the Veteran's head.  The examiner stated that the scar was well-healed, stable, not painful, and was less than 39 square cm.  

Thus, there is no credible lay evidence or competent medical evidence linking the scar on the left side of the head, to service.  As the Board has concluded that service connection is not warranted for a head injury, and as there are no service-connected disabilities, there can be no secondary service connection for a scar on the left side of the head, and service connection on a secondary basis must be denied due to lack of legal merit.  See Sabonis, 6 Vet. App. at 430 (where the law is dispositive, the claim must be denied due to a lack of legal merit).
 
The Board also considered the lay statements offered in support of the Veteran's claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. 362.  He is also competent to report symptoms of his condition.  Layno, 6 Vet. App. 465, 469-71.  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr, 21 Vet. App. 303.  The Board notes that there is no medical opinion that purports to relate a scar on the left side of the head to service.  The only evidence in support of such a relationship comes from the Veteran's lay statements.  There is also no medical opinion that purports to relate a scar on the left side of the head to a service connected disability either through causation or aggravation.  Again, the Veteran's lay assertions are the only evidence in favor of such a relationship.  The Board finds that the records contemporaneous to service are more credible than the Veteran's inconsistent statements made over 30 years later for compensation purposes.  Thus, the Board affords more probative weight to the medical evidence available, as the Veteran is not competent to definitively state the cause of his current scar on the left side of the head.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that shows that the Veteran's scar on the left side of the head was incurred in service, manifest within a year after service, or was caused by or aggravated by his head injury disability, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for scar on the left side of the head, to include as secondary to the residuals of a head injury is not warranted.

Headaches, to Include as Secondary to the Residuals of a Head Injury

The Veteran's service treatment records do not include diagnoses or treatment for headaches, to include as secondary to the residuals of a head injury.  There is no evidence that the disorder was manifest within a year of separation from service.   In December 2001, the Veteran saw his VA physician for his claim.  The Veteran reported frequent headaches and said they were due to his motorcycle accident.  In March 2007, the Veteran submitted a statement regarding his claim.  The Veteran stated that in 2002 and 2005, MRIs showed a head injury and that at this time, he had many bad headaches, but assumed they would go away.  

In March 2007, the Veteran submitted a buddy statement from his sister, M.C.  The Veteran's sister stated that he told her about his head injury in 1962 after falling off a D9 Caterpillar.  M.C. stated that this injury resulted in problems with eyesight, headaches, short temper, and an inability to handle stress.  In February 2008, the Veteran submitted a statement in support of his claims.  The Veteran said that he received continual care for eyesight, scar and headaches disabilities.  

Thus, there is no credible lay evidence or competent medical evidence linking the Veteran's headaches disability to service.  As the Board has concluded that service connection is not warranted for a head injury, and as there are no service-connected disabilities, there can be no secondary service connection for headaches, and service connection on a secondary basis must be denied due to lack of legal merit.  See Sabonis, 6 Vet. App. at 430 (where the law is dispositive, the claim must be denied due to a lack of legal merit).
 
The Board also considered the lay statements offered in support of the Veteran's claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. 362.  He is also competent to report symptoms of his condition.  Layno, 6 Vet. App. 465, 469-71.  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr, 21 Vet. App. 303.  The Board notes that there is no medical opinion that purports to relate headaches to service.  The only evidence in support of such a relationship comes from the Veteran's lay statements.  There is also no medical opinion that purports to relate headaches to a service connected disability either through causation or aggravation.  Again, the Veteran's lay assertions are the only evidence in favor of such a relationship.  The Board finds that the records contemporaneous to service are more credible than the Veteran's inconsistent statements made over 30 years later for compensation purposes.  Thus, the Board affords more probative weight to the medical evidence available, as the Veteran is not competent to definitively state the cause of his current headaches.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that shows that the Veteran's headaches disability was incurred in service, manifest within a year after service, or was caused by or aggravated by his head injury disability, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for headaches, to include as secondary to the residuals of a head injury is not warranted.


ORDER

1. Entitlement to service connection for the residuals of a head injury is denied.

2. Entitlement to service connection for eyesight problems, to include as secondary to the residuals of a head injury, is denied.

3. Entitlement to service connection for a scar on the left side of the head, to include as secondary to the residuals of a head injury, is denied.

4. Entitlement to service connection for headaches, to include as secondary to the residuals of a head injury, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


